Judgment, Supreme Court, New York County (David Saxe, J.), *357entered on December 3, 1982 (except so much thereof as dismissed the labor union petitioner as a party for lack of standing and except so much thereof as denied petitioner’s application for preliminary injunctive relief), unanimously reversed, on the law, without costs and without disbursements, and the matter is remanded to the Supreme Court, New York County, for further proceedings in accordance with the memorandum decision of this court released on November 13, 1984. (105 AD2d 624.) No opinion. Concur — Sandler, J. P., Silverman, Fein and Kassal, JJ.